Citation Nr: 0615687	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-00 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees, fingers, elbows, and shoulders.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.

3.  Entitlement to an initial compensable evaluation prior to 
March 26, 2003 and to an evaluation in excess of 10 percent 
beginning March 26, 2003 for tenosynovitis of the right 
wrist. 

4.  Entitlement to an initial compensable evaluation prior to 
March 26, 2003 and to an evaluation in excess of 10 percent 
beginning March 26, 2003 for tenosynovitis of the left wrist. 

5.  Entitlement to an effective date prior to July 24, 2003 
for service connection for irritable bowel syndrome.
6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1980 
to October 1993.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A September 2004 rating decision granted a 10 
percent evaluation for service-connected tenosynovitis of 
each wrist effective March 26, 2003.  As this evaluation is 
not the maximum rating available for disability of the wrist, 
these issues are still on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran testified before the Board 
sitting at the RO in December 2005, and a transcript of the 
hearing is of record.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability will be discussed in the Remand portion of this 
decision; the issue is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of arthritis of the knees, fingers, elbows, and 
shoulders.

2.  The medical evidence shows forward flexion of the 
lumbosacral spine to 60 degrees in May 2003, and to 60 
degrees with pain beginning at 27 degrees in May 2005; 
unfavorable ankylosis of the entire thoracolumbar spine has 
not been shown since September 26, 2003.  

3.  The medical evidence shows bilateral wrist pain with 
limitation of motion.  

4.  A claim for service connection for irritable bowel 
syndrome was received by VA on July 24, 2003.  


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred in or 
aggravated by active military duty nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  

2.  The criteria for a 40 percent evaluation, but no more, 
for lumbosacral strain, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2005).

3.  The criteria for an initial evaluation of 10 percent for 
tenosynovitis of the right wrist beginning May 14, 2001 have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5215 
(2005).

4.  The criteria for an evaluation in excess of 10 percent 
for tenosynovitis of the right wrist beginning March 26, 2003 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5215 (2005).

5.  The criteria for an initial evaluation of 10 percent for 
tenosynovitis of the left wrist beginning May 14, 2001 have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5215 
(2005).

6.  The criteria for an evaluation in excess of 10 percent 
for tenosynovitis of the left wrist beginning March 26, 2003 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5215 (2005).

7.  The requirements for an effective date prior to July 24, 
2003 for entitlement to service connection for irritable 
bowel syndrome have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In June 2001, the RO sent the veteran a letter, with a copy 
to her representative at the time, in which she was informed 
of the requirements needed to establish entitlement to 
service connection.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information she was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help her get additional 
evidence, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The veteran was notified that if she had any 
additional evidence, she was to tell the RO.  See 38 C.F.R. 
§ 3.159(b).  Additional private medical evidence was received 
from the veteran.  The duty to notify includes informing the 
veteran that she must send in all evidence in her possession 
pertaining to her claim.  38 C.F.R. § 3.159(b)(1).  Moreover, 
this letter informed the veteran that dependent upon when 
evidence was received by VA might effect the date benefits 
would be paid.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was subsequently service 
connected for lumbosacral strain, tenosynovitis of the 
wrists, and irritable bowel syndrome; and she was informed of 
the requirements needed to establish entitlement to increased 
evaluations for lumbosacral strain and tenosynovitis of the 
wrists, as well as the requirements to establish an earlier 
effective date for service connection for irritable bowel 
syndrome, in the pertinent Statements and Supplemental 
Statements of the Case.  Consequently, The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there 
are multiple examination and treatment reports on file.  
Although there is no nexus opinion on whether the veteran has 
arthritis that is due to service, none is required in this 
case.  Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have been 
met, as will be discussed below, a VA examination is not 
necessary with regard to the service connected issue on 
appeal. 

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on the issues addressed 
herein.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  The veteran has been given 
ample opportunity to present evidence and argument in support 
of her claims, including at her personal hearing in December 
2005.  The Board additionally finds that VA has complied with 
general due process considerations.  See 38 C.F.R. § 3.103 
(2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service Connection Claim

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of arthritis, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

Arthritis of the knees, fingers, elbows, and shoulders was 
not shown in service or within a year of service 
discharge.  Arthritis of the knees, fingers, elbows, and 
shoulders has not been shown by the current medical 
evidence of record, including on postservice VA 
examinations.  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where 
such incidents have resulted in a disability. . . .  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  With no evidence of a current disability, service 
connection for arthritis of the knees, fingers, elbows, 
and shoulders is not warranted.  

To the extent that the veteran herself contends that she has 
arthritis of multiple joints due to service, the Board would 
point out that it is now well established that a layperson 
without medical training, such as the veteran, is not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Consequently, the veteran's 
testimony and written statements are not competent medical 
evidence.

As the evidence does not show arthritis of the knees, 
fingers, elbows, and shoulders in service, within a year of 
service discharge, or currently, the preponderance of the 
evidence is against the veteran's claim, and the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In considering 
the severity of a disability it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, which is 
the situation with respect to the veteran's lumbosacral 
strain, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, such as in the 
claims involving the veteran wrists, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. 

Lumbosacral Strain

Schedular Criteria

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran 
for the Board to apply the regulatory revisions of September 
26, 2003 in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the previous rating criteria for a low back disorder, 
slight limitation of the lumbar spine was assigned a 10 
percent disability rating.  A 20 percent evaluation was 
assigned for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
Additionally, a 10 percent evaluation was warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation was for assignment with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in standing position.  For severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent evaluation was assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Under the revised rating criteria for the low back beginning 
on September 26, 2003, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5238 (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 45 degrees, extension is zero to 30 degrees, and left and 
right lateral flexion are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2005); see also 
38 C.F.R. § 4.71a, Plate V (2005).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2005).  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id. 

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2005).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2005).

Analysis

To warrant an evaluation in excess of 20 percent for loss of 
motion or strain of the lumbar spine prior to September 26, 
2003, evidence of either moderate loss of motion of the 
lumbar spine or muscle spasm on extreme forward bending and 
unilateral loss of spine motion in the standing position must 
be shown.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  
However, a review of the evidence prior to September 26, 2003 
does not show any of the required symptomatology. 

When examined by VA in June 2001, forward flexion of the 
lumbar spine was to 80 degrees and bending to either side was 
to 45 degrees.  Although low back motion was reported by a 
private physician in June 2003 to include 45 degrees of 
flexion, 10 degrees of extension, and 15 degrees of lateral 
bending, range of motion on VA examination in May 2003 
included 60 degrees of flexion and 20 degrees of extension 
and bending to either side.  There was no back muscle spasm, 
and motor strength was considered good, in May 2003.  

Consequently, with flexion of the back to at least 45 degrees 
and no evidence of spasm, the medical evidence prior to 
September 26, 2003 does not show manifestations of a low back 
disorder that meet the criteria for a rating in excess of 20 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO to rate the 
veteran's service-connected low back 


disorder.  See Tedeschi, 7 Vet. App. at 414.  However, the 
medical evidence prior to September 26, 2003 does not show 
vertebral fracture, ankylosis, or intervertebral disc 
syndrome.  Consequently, a rating in excess of 20 percent is 
not warranted under another diagnostic code for the spine 
prior to September 26, 2003.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5289, 5293 (2002).

To warrant an evaluation of 40 percent under the new rating 
criteria for disabilities of the spine, there must be 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less, or evidence of favorable ankylosis of the 
thoracolumbar spine.  

When examined by VA in March 2004, motion of the low back 
included flexion to 60 degrees, extension to 15 degrees, and 
lateral bending and rotation to 20 degrees to either side.  
Initiation of back motion was reported to cause pain and 
weakness.  When examined by VA in April 2005, flexion of the 
veteran's low back was to 27 degrees without pain and to 60 
degrees overall; extension, lateral bending, and rotation 
were also restricted.  As forward flexion of the low back was 
greater than 30 degrees in March 2004 and April 2005, and the 
veteran did not have ankylosis of the thoracolumbar spine, a 
rating in excess of 20 percent for service-connected low back 
disability beginning on or after September 26, 2003 is not 
warranted under the Schedule.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2005); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
flexion of the low back was to 60 degrees in April 2005, 
there was low back pain beginning at 27 degrees, and there 
was evidence of loss of flexion on repetition.  Additionally, 
it was noted on VA evaluation in March 2004 that initiation 
of back motion caused pain and weakness.  Accordingly, a 40 
percent evaluation is warranted for the veteran's 
service-connected lumbosacral strain based on functional loss 
due to pain.  38 C.F.R. § 4.71a, Diagnostic Code 5242; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, as there is no 
evidence of unfavorable 


ankylosis of the entire thoracolumbar spine, a rating in 
excess of 40 percent is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's low back disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as allowed under 
the current regulations.  Although there were complaints of 
neurologic manifestations on VA examination in April 2005, 
and the veteran used a cane to walk and had a slight left 
sided limp, physical examination showed motor strength of 5/5 
sensory intact and 2+ deep tendon reflexes.  As there is a 
lack of medical evidence of neurological impairment of the 
low back warranting a compensable evaluation, the Board finds 
that a higher evaluation cannot be assigned by providing 
separate evaluations for the chronic orthopedic and 
neurologic manifestations of the veteran's low back 
disability.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).
In this regard, the schedular evaluation for the veteran's 
lumbosacral strain is not inadequate.  Ratings in excess of 
those assigned are provided for certain manifestations of the 
veteran's lumbar spine disorder, such as ankylosis of the 
thoracolumbar spine, but the medical evidence reflects that 
those manifestations are not present in this case.  
Additionally, the veteran has not been hospitalized for her 
service-connected low back disability.  The Board accordingly 
finds that the disability picture for the veteran's 
lumbosacral strain is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted for service-
connected lumbosacral strain.  



Tenosynovitis Of The Wrists

Schedular Criteria

The RO has rated the service-connected tenosynovitis of the 
bilateral wrists, the right (major hand) and the left (minor 
hand), under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5024.  Diagnostic Code 5024 provides that tenosynovitis 
will be rated on limitation of motion of the affected parts 
as degenerative arthritis.  See38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  Diagnostic Code 5003 provides that 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.

Under Diagnostic Code 5215, limitation of motion of the wrist 
with palmar flexion limited in line with forearm of the major 
or minor hand, or dorsiflexion less than 15 degrees of the 
major or minor hand warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2005).  Under 
Diagnostic Code 5214, favorable ankylosis of the wrist in 20 
to 30 degrees dorsiflexion warrants 30 percent for the major 
hand, and 20 percent for the minor hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2005).  In any other position, except 
favorable, a 40 percent evaluation can be assigned for 
ankylosis of the major hand, and a 30 percent evaluation for 
the minor hand.  Finally, unfavorable ankylosis in any degree 
of palmar flexion, or with ulnar or radial deviation will be 
assigned a 50 percent evaluation for the major hand and a 40 
percent evaluation for the minor hand.  Id. 

Normal motion of the wrists involves 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I (2005).

Analysis

An August 2001 rating decision granted entitlement to service 
connection for tenosynovitis of the wrists and assigned a 
separate noncompensable evaluation for each wrist effective 
May 14, 2001, the date of claim.  The veteran filed a notice 
of disagreement to this rating, and perfected her appeal as 
to this issue in June 2002.  A September 2004 rating decision 
assigned a separate 10 percent rating for each wrist 
effective March 26, 2003, which was noted to be "the date of 
receipt of the prior claim."  

The medical evidence of record reveals that the veteran has 
complained of problems with her wrists since service.  It was 
noted on VA examination in June 2001 that she had pain over 
the first dorsal tunnel, with abductor pollicis longus and 
extensor pollicis brevis.  When examined by VA in May 2003, 
there were complaints of wrist pain.  Examination revealed 
dorsiflexion of 60 degrees, volar flexion of 45 degrees, 
ulnar deviation of 30 degrees, and radial deviation of 15 
degrees.  Limitation of motion of the wrists on VA 
examination in April 2005 included dorsiflexion and palmar 
flexion to 70 degrees, ulnar deviation to 6 degrees on the 
right without pain and to 10 degrees total on the left, and 
radial deviation to 5 degrees on the right and to 8 degrees 
on the left.

Accordingly, as ankylosis of the wrists has not been found on 
the examinations noted above a 10 percent evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214, 
cannot be assigned at any time during the appeal period.  

The Board notes, however, that an increased evaluation can, 
as noted above, be assigned for a disability rated for 
limitation of motion under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215, to include consideration of 
loss of functional use and limitation of motion due to pain.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran has consistently complained of 
bilateral wrist pain, and there is evidence, as noted above, 
of limitation of motion of the wrists due to pain on VA 
examinations in May 2003 and April 2005.  Consequently, there 
is sufficient medical evidence of bilateral wrist pain, loss 
of motion, and flare-ups to warrant a rating of 10 percent 
for each wrist beginning May 14, 2001, with consideration of 
the factors discussed in DeLuca, under the provisions of 
Diagnostic Code 5215, which is the maximum schedular rating 
under this code.  See 38 C.F.R. §§ 4.40, 4.45; see also 38 
C.F.R. § 4.21 (2005) (it is not expected that all cases will 
show all the findings specified; above all, a coordination of 
rating with impairment of function will be expected in all 
cases).  

As the medical evidence of record relied on by the Board is 
generally consistent and there is no evidence of clearly 
delineated significant increase or decrease in symptomatology 
during the appeal period, the Board concludes that staged 
ratings are not warranted for this issue.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also reviewed the record under 38 C.F.R. § 
3.321(b) (2005).  The Board finds that, while the veteran's 
bilateral wrist disability has contributed to her functional 
impairment, the veteran has not been hospitalized for the 
disability.  Despite the veteran's complaints of wrist pain 
and the findings of some limitation of wrist motion, the 
evidence as a whole does not show marked interference with 
employment due to service-connected bilateral wrist 
disability.  The veteran has not submitted evidence that her 
bilateral wrist disability results in disability factors not 
contemplated in the criteria.  Thus, the RO's decision not to 
refer the veteran's claim for an increased evaluation for 
service-connected bilateral wrist disability to the Secretary 
for Benefits or to the Director of Compensation and Pension 
Service for extraschedular consideration was appropriate.  

The Board considered the doctrine of reasonable doubt in 
reaching this decision, however, as the preponderance of the 
evidence is against the veteran's claims for evaluations in 
excess of 10 percent beginning March 26, 2003 for 
tenosynovitis of the wrists, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date Claim

Law And Regulations

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Analysis

The veteran testified at her December 2005 hearing that the 
effective date for entitlement to service connection for 
irritable bowel syndrome should be in April 2003 because the 
issue was mentioned in her claim for a total rating based on 
individual unemployability.  Service connection for irritable 
bowel syndrome was granted by a rating decision dated in 
October 2003, effective July 24, 2003, the date that a 
statement claiming entitlement to service connection for 
irritable bowel syndrome was received by VA from the veteran.  

As no claim for irritable bowel syndrome was received within 
one year of service separation, the effective date for 
service connection would be the later of the date of receipt 
of claim or date entitlement arose.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

With respect to the date of entitlement, the Board notes that 
there is a notation in VA treatment records in July 2002 of a 
history of irritable bowel syndrome, and irritable bowel 
syndrome versus inflammatory bowel syndrome was diagnosed by 
a private physician in June 2003.  A "claim" is defined in 
the VA regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2005).  An informal claim is "[a]ny communication 
or action indicating an intent to apply for one or more 
benefits."  38 C.F.R. § 3.155(a) (2005).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  In this case, the initial correspondence from, or on 
behalf of, the veteran evidencing a desire to apply for 
compensation benefits for irritable bowel syndrome is the 
statement received by VA on July 24, 2003.  See 38 U.S.C.A. 
§ 5110, 38 C.F.R. § 3.400(b)(2).  Although the veteran 
believes that her VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, which was 
received by VA on March 26, 2003, includes a reference to 
irritable bowel syndrome, the only disabilities noted in the 
application involve lumbosacral strain and tenosynovitis of 
the wrists.  Accordingly, the actual date of receipt of the 
veteran's initial statement referring to irritable bowel 
syndrome, received by VA on July 24, 2003, being later than 
the date of the private medical evidence in June 2003 of the 
disability in question, is the appropriate effective date for 
service connection for irritable bowel syndrome under the 
provisions of 38 U.S.C.A. § 5110.  See also 38 C.F.R. 
§ 3.400(b)(2). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis of multiple joints is 
denied.

An evaluation of 40 percent for service-connected lumbosacral 
strain is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

An initial evaluation of 10 percent for tenosynovitis of each 
wrist effective May 14, 2001, is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An evaluation in excess of 10 percent for tenosynovitis of 
each wrist beginning March 26, 2003, is denied.

An effective date prior to July 24, 2003 for entitlement to 
service connection for irritable bowel syndrome is denied.


REMAND

By granting a 40 percent evaluation for service-connected low 
back strain, the veteran's service-connected disabilities now 
meet the schedular requirements for a total rating under the 
criteria of 38 C.F.R. § 4.16 (2005).  The Board also notes 
that the medical opinion on the veteran's employability 
provided in the April 2005 VA orthopedic evaluation is 
inadequate.  The examiner opined that "the veteran with an 
adaptive and restructured work site could possibly be 
gainfully employed given the right circumstances."  This 
opinion is speculative and equivocal.  

Based on the above, this issue is remanded for the following 
actions:  

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated her for any of her 
service-connected disabilities since 
July 2005, the date of the most recent 
medical evidence currently on file.  
After securing any appropriate consent 
from the veteran, the RO must obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request her to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

3.  After the above, the RO must afford 
the veteran a VA general medical 
examination to determine the current 
nature and severity of her service-
connected disabilities.  The claims 
files must be made available to, and 
reviewed by, the examiner.  The examiner 
must provide an opinion, based on the 
examination findings and a review of the 
claims files, on whether the veteran's 
service-connected disabilities alone, 
without regard to her age or the effects 
of any nonservice-connected 
disabilities, are severe enough as a 
whole to preclude her from obtaining and 
maintaining any form of gainful 
employment consistent with her education 
and occupational experience.  Any 
indicated tests and studies must be 
accomplished; and all clinical findings 
must be reported in detail and 
correlated to a specific diagnosis.  The 
rationale for all opinions expressed 
must be provided.  The report prepared 
must be typed.  If the examiner 
determines that any additional 
examination of a specific service-
connected disability is necessary, the 
RO must schedule and obtain the 
designated examination from an 
appropriate health care provider.

4.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. § 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all required 
developmental actions have been 
conducted and completed in full.  The RO 
must then readjudicate the veteran's 
claim for a total disability rating 
based on unemployability due to service-
connected based on all relevant evidence 
on file.  If the issue continues to be 
denied, the RO must provide the veteran 
and her representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


